Citation Nr: 1136942	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  08-10 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to November 1967.  He also served as a member of the Army National Guard from May 1973 until April 1995, to include a period of active duty in support of Operation Garden Plot in May 1992.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In February 2011, the Veteran testified at a personal hearing before the undersigned Acting Veterans Law Judge.  A transcript of this hearing is associated with the claims file.  The Veteran submitted additional evidence at the hearing along with a waiver of regional office consideration of that evidence in the first instance.  

By history, it is noted that in April 2003, the Oakland RO denied the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus.  The Veteran did not appeal these determinations and, therefore, they both became final.  In September 2006, the RO received an informal claim to reopen the matters.  Although the Oakland RO reopened the claim of entitlement to service connection for bilateral hearing loss in the February 2008 statement of the case, the Board must decide on its own whether the Veteran has submitted new and material evidence that is sufficient to reopen his claims.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  As discussed in more depth below, the Board finds that new and material evidence has been submitted with respect to both the hearing loss and tinnitus service connection claims.  



FINDINGS OF FACT

1.  Service connection for bilateral hearing loss was previously denied by the RO in an April 2003 rating decision.  The appellant was notified of that decision, but did not perfect a timely appeal.

2.  Evidence submitted subsequent to the final April 2003 rating decision is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of service connection for bilateral hearing loss.

3.  Service connection for tinnitus was previously denied by the RO in an April 2003 rating decision.  The appellant was notified of that decision, but did not perfect a timely appeal.

4.  Evidence submitted subsequent to the final April 2003 rating decision is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of service connection for tinnitus.

5.  Resolving doubt in favor of the Veteran, the evidence establishes that bilateral hearing loss is related to noise exposure in service.  

6.  Resolving doubt in favor of the Veteran, the evidence establishes that tinnitus is related to noise exposure in service.   


CONCLUSIONS OF LAW

1.  The April 2003 rating decision that denied the claim for service connection for hearing loss is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160, 20.302, 20.1103 (2010).

2.  New and material evidence has been presented to reopen the claim of entitlement to service connection for hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  The April 2003 rating decision that denied the claim for service connection for tinnitus is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160, 20.302, 20.1103 (2010).

4.  New and material evidence has been presented to reopen the claim of entitlement to service connection for tinnitus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

5.  Bilateral hearing loss was incurred in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2010).

6.  Tinnitus was incurred in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is granting, in full, the Veteran's claims.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.


New and Material Evidence

Legal Criteria

In general, a claim which has been denied and not appealed may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that the Secretary shall reopen a claim and review the former disposition of the claim if new and material evidence is presented or secured with respect to a claim which has been disallowed.

New evidence is defined as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Analysis

An April 2003 rating decision denied the Veteran's claims of entitlement to service connection for hearing loss and tinnitus.  At the time of the initial denial, the RO found that hearing loss and tinnitus were not incurred during active duty service, and the claims were denied.

The pertinent evidence received since the April 2003 rating decision includes VA treatment records which date from 2010 through 2011, and VA examination reports dated in 2007.  The pertinent evidence received since the April 2003 rating decision also includes an August 2006 private audiologist's opinion indicating that the Veteran's hearing loss may be traced to the noise to which he was exposed during his military experience.  In addition, the Veteran offered testimony at the February 2011 hearing.  He testified that while in service, he sometime had to test or dispose of ammunition and that he experienced tinnitus in service.

The August 2006 private treatment report and statements from the Veteran at the Travel Board hearing, which are presumed to be credible for the purpose of this analysis, are new and material.  This evidence was not previously of record and suggests that the Veteran incurred hearing loss and tinnitus during service.  These facts were not established by the evidence previously of record.  Accordingly, new and material evidence has been presented to reopen the claims of entitlement to service connection for bilateral hearing loss and tinnitus.

Service Connection

Legal Criteria

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned. 38 C.F.R. § 3.303(b) (2010).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d) (2010).

In addition, if a veteran served continuously for ninety (90) or more days during a period of war or after December 31, 1946, and if an organic disease of the nervous system such as sensorineural hearing loss became manifest to a degree of 10 percent or more within one year from the date of the Veteran's termination of such service, that condition would be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  Such a presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).  

In order to prevail on the issue of service connection, there must be medical or lay evidence of a current disability, medical or lay evidence of in-service occurrence or aggravation of a disease or injury, and medical or lay evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet App. 341, 346 (1999); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures puretone threshold hearing levels (in decibels) over a range of frequencies (in hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The determination of whether a Veteran has a disorder based on hearing loss is governed by 38 C.F.R. § 3.385 (2010). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran asserts that he incurred bilateral hearing loss and tinnitus due to noise exposure in service.  The Veteran states that he experienced military noise exposure while working as a clerk typist in an ammunition battalion.  He also reported that he had to test and dispose of ammunition.  He contends that this in-service noise exposure led to his current hearing loss and tinnitus, and that he has continued to experience these same problems since his period of active duty.  

The competent medical evidence of record establishes that the Veteran has current bilateral hearing loss disability in accordance with the requirements of 38 C.F.R. § 3.385.  The VA audiometric evaluation in October 2008 shows that on the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
60
80
80
70
LEFT
30
60
70
75
75

Speech audiometry revealed speech recognition ability of 72 percent in the right ear and of 84 percent in the left ear.

The Veteran's service treatment records are silent as to any complaints of, or treatments for, hearing loss or tinnitus in service.  In that regard, there is no competent evidence of hearing loss as defined by 38 C.F.R. § 3.385 in service or within a year of service.  However, the governing laws and regulations do not require in service complaints of, or treatment for, hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the United States Court of Appeals for Veterans Claims (Court), VA regulations do not preclude service connection for a hearing loss which first meets VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

Here, the evidence does not support service connection for bilateral hearing loss by a presumptive basis because there is no competent medical evidence showing that the Veteran met the requirements for hearing loss as defined by 38 C.F.R. § 3.385 that manifested itself to a degree of 10 percent or more within one year from the date of his separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

However, even if a chronic condition is not shown during service, service connection may still be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology, or on a direct basis under 38 C.F.R. § 3.303(d), if the evidence shows a disease first diagnosed after service was incurred in service.  The pertinent inquiry, then, is whether the Veteran's current bilateral hearing loss and tinnitus were caused by any event, injury, or disease during his period of active duty service. 

As noted above, the Veteran believes that his hearing loss and tinnitus were caused by noise exposure during active service.  A review of the Veteran's DD Form 214 indicates that his military occupational specialty was that of a clerk typist in an ammunition battalion.  Additionally, the Veteran reports that he was required to test and dispose of ammunition as part of his duties.  Based on the information contained in the DD Form 214 and the Veteran's consistent statements during the course of his claims, the Board finds the Veteran's testimony to be credible that he was exposed to noise during service.  Accordingly, the incurrence element of his two service connection claims has been satisfied.  

As to whether there is evidence of a nexus between current hearing loss and tinnitus to service, the Veteran is competent to report diminished hearing and ringing in his ears, as well as continuing problems after his discharge.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a lay person is competent to describe the physical manifestations of his/her disease or disability).  However, as a lay person, he is not competent to testify that he has current bilateral hearing loss for VA purposes or that such disability was caused by his military service.  Where a determinative issue involves medical causation or a medical diagnosis, such as here, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  There is no indication in the record that the Veteran is a physician or other health care professional.  Therefore, as a layperson, he is not competent to provide evidence that requires medical knowledge because he lacks the requisite professional medical training, certification and expertise to present opinions regarding diagnosis and etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

However, the competent evidence of record is in equipoise as to whether the Veteran currently has bilateral hearing loss and tinnitus that is related to his period of service.  In this case, there are medical opinions that are both for and against the Veteran's claim.  

The competent evidence in support of the claim consists of opinions dated in 2003 and 2006.  In the March 2003 VA examination report, a VA audiologist opined that the Veteran's hearing loss and tinnitus are as likely as not due to noise exposure experienced during service.  According to a August 2006 private treatment report, the Veteran's audiologist opined that his hearing loss may be traced to the noise that he was exposed to during his military experience.  

The evidence of record which is against the Veteran's claim consists of the May 2007 VA examination report.  In this report, the VA examiner noted that the Veteran had normal hearing while on active duty and that it was not until the Veteran was in the reserves that a hearing loss was detected.  Regarding the Veteran's claim for service connection for tinnitus, the 2007 VA examiner stated that as tinnitus was not documented in the Veteran's service records, he is unable to connect tinnitus to military noise exposure without result to mere speculation.  

Given the above evidence, the Board finds that there is an approximate balance of positive and negative evidence as to whether the Veteran currently has bilateral hearing loss and tinnitus that are related to his period of service.  When the evidence is in such relative equipoise, the Board must give the Veteran the benefit of the doubt.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The Board notes that the Veteran is competent to state that he has had diminished hearing and tinnitus since service.  Furthermore, the evidence shows that the Veteran's military occupation is consistent with exposure to noise.  Finally, both private and VA examiners have connected the Veteran's hearing loss and tinnitus to service.  Thus, resolving all benefit of the doubt in the Veteran's favor, the Board finds that bilateral hearing loss and tinnitus are related to noise exposure in service, and that service connection is therefore warranted for both of these conditions.  See 38 C.F.R. § 3.102.

ORDER

New and material evidence having been obtained, the claim of entitlement to service connection for bilateral hearing loss is reopened.

New and material evidence having been obtained, the claim of entitlement to service connection for tinnitus is reopened.

Service connection for bilateral hearing loss is granted, subject to the laws and regulations governing the award of monetary benefits.

Service connection for tinnitus is granted, subject to the laws and regulations governing the award of monetary benefits.




____________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


